        Case 8:21-mj-00106-DUTY Document 14 Filed 02/26/21 Page 1 of 1 Page ID #:48




                                                                                                     02/26/2021
                                                                                                          M.
                                                                                                           B.




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                         CASE NUMBER:

 UNITED STATES OF AMERICA
                                                          Plaintiff(s)                       8:21-MJ-00106-DUTY
                                 v.
                                                                            (PROPOSED) ORDER ON REQUEST FOR
 CHRISTIAN SECOR                                                              APPROVAL OF SUBSTITUTION OR
                                                       Defendant(s).
                                                                                WITHDRAWAL OF ATTORNEY


        The Court hereby orders that the request of:

                CHRISTIAN SECOR                          Plaintiff         X Defendant      Other
                Name of Party

to substitute   KATHERINE CORRIGAN                                                                                    who is

        X Retained Counsel                    Counsel appointed by the Court (Criminal cases only) Pro Se
Corrigan Welbourn & Stokke, APLC, 4100 Newport Place, Suite 550
                                                                  Street Address

Newport Beach, CA 92660                                                                    kate@cwsdefense.com
                           City, State, Zip                                                                 E-Mail Address

949-251-0330                                            949-251-1181                                  132226
        Telephone Number                                          Fax Number                                State Bar Number


as attorney of record instead of                James Drake IV
                                                   List all attorneys from same firm or agency who are withdrawing




is hereby       X GRANTED DENIED
                                                                    g for the withdrawing attorney(s) in this
The clerk is hereby ordered to terminate Notices of Electronic Filing
case.

        Dated      February 26, 2021                                         JOHN N D. EARLY EA ARLY
                                                                                                  RLY
                                                                                                  RL
                                                                           U. S. District
                                                                                  ist
                                                                                   sttrriicctt JJudge/U.S.
                                                                                   stri          udge/U.S. Magistrate Judg
                                                                                                                      Judge
                                                                                                                         ge

G-01 ORDER (09/17)(PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
